                           Case 4:17-cv-03440-DMR Document 39 Filed 04/19/19 Page 1 of 5




                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                      David Eiseman (Bar No. 114758)
                  2   davideiseman@quinnemanuel.com
                    50 California Street, 22nd Floor
                  3 San Francisco, California 94111
                    Telephone:     (415) 875-6600
                  4 Facsimile:     (415) 875-6700

                  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                      Ryan S. Goldstein (Bar No. 208444)
                  6   ryangoldstein@quinnemanuel.com
                    865 S. Figueroa St., Floor 10
                  7 Los Angeles, California 90017
                    Telephone:     (213) 443-3000
                  8 Facsimile:     (213) 443-3100

                 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                     Jared W. Newton (admitted pro hac vice)
                10  jarednewton@quinnemanuel.com
                     K. Kevin Chu (admitted pro hac vice)
                11  kevinchu@quinnemanuel.com
                   1300 I Street, NW, Suite 900
                12 Washington, D.C. 20005
                   Telephone:     (202) 538-8000
                13 Facsimile:     (202) 538-8100

                14 MINAMINO LAW OFFICE, PLLC
                     Koichiro Minamino (admitted pro hac vice)
                15   mick@minaminolaw.com
                   2000 Pennsylvania Avenue, N.W. Suite 6000
                16 Washington, D.C. 20005
                   Telephone:     (202) 777-3638
                17
                   Attorneys for Defendants
                18 HAMAMATSU CORPORATION,
                   HAMAMATSU PHOTONICS K.K., and
                19 PHOTONICS MANAGEMENT CORP.

                20
                                                  UNITED STATES DISTRICT COURT
                21
                                                 NORTHERN DISTRICT OF CALIFORNIA
                22
                         SEMICAPS PTE LTD.,                          CASE NO. 17-cv-03440-DMR
                23
                                    Plaintiff,                       STIPULATION TO EXTEND TIME
                24                                                   TO RESPOND TO INITIAL
                              vs.                                    COMPLAINT (L. Civ. R. 6-1(a))
                25
                         HAMAMATSU CORPORATION, et al.,
                26                                                   Judge: Honorable Donna M. Ryu
                                    Defendants.
                27

                28

                                                                                          Case No. 17-cv-03440-DMR
09095-00001/10815931.2                               STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
        Case 4:17-cv-03440-DMR Document 39 Filed 04/19/19 Page 2 of 5




 1          Plaintiff, SEMICAPS Pte Ltd. (“Plaintiff”) and Defendants Hamamatsu Corporation,

 2 Hamamatsu Photonics K.K., and Photonics Management Corp. (“Defendants”), by and through

 3 their respective counsel, hereby stipulate as follows:

 4          WHEREAS Plaintiff filed the Complaint underlying this action on June 14, 2017;

 5          WHEREAS on September 19, 2017, the Court issued an Order (Dkt. No. 28) staying this

 6 action pending inter parties review (“IPR”) of the sole asserted patent;

 7          WHEREAS on March 18, 2019, the Patent Trial and Appeal Board (“PTAB”) issued its

 8 Final Written Decisions in the two IPRs (IPR2017-02112 and IPR2017-02110) that Defendants

 9 filed challenging the sole asserted patent in this case;

10          WHEREAS, in those Final Written Decisions the PTAB determined that Defendants had

11 not shown that the challenged claims were unpatentable;

12          WHEREAS on April 1, 2019, the Parties jointly submitted the Second Case Management

13 Statement (Dkt. No. 29) pursuant to the Court’s September 19, 2017 Order (Dkt. No. 28);

14          WHEREAS Defendants have been served but have not yet filed a response to the

15 Complaint;

16          WHEREAS, by prior stipulation between the Parties, Defendants’ response to the

17 Complaint is currently due on Friday, April 26, 2019;

18          WHEREAS Defendants retained new counsel, Quinn Emanuel Urquhart & Sullivan LLP,

19 and requested that Plaintiff agree to extend them additional time to respond to the Complaint;

20          WHEREAS, pursuant to that request the Parties have agreed and stipulated to extend the

21 deadline for Defendants’ response to the Complaint by four weeks to Friday, May 24, 2019;

22          WHEREAS, the extension to respond will not impact any other deadlines in this action,

23 including the date of any event or any deadline already fixed by Court order;

24          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel,

25 that the deadline for Defendants to respond to the Complaint is extended four (4) weeks to and

26 including Friday, May 24, 2019.

27          IT IS SO STIPULATED:
28

                                                    -2-                   Case No. 17-cv-03440-DMR
                                     STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
       Case 4:17-cv-03440-DMR Document 39 Filed 04/19/19 Page 3 of 5




 1 Dated: April 19, 2019              MARTON RIBERA SCHUMANN & CHANG LLP

 2                                    By: /s/ Ryan J. Marton
 3

 4                                          HECTOR RIBERA (221511)
                                            hector@martonribera.com
 5                                          RYAN J. MARTON (223979)
                                            ryan@martonribera.com
 6                                          CAROLYN CHANG (217933)
                                            carolyn@martonribera.com
 7                                          548 Market Street, Suite 36117
                                            San Francisco, California 94104
 8                                          [Tel.] (415) 360-2511

 9                                    Attorneys for Plaintiff
                                      SEMICAPS Pte Ltd.
10

11

12 Dated: April 19, 2019              QUINN EMANUEL URQUHART & SULLIVAN,
                                      LLP
13

14                                    By: /s/ David Eiseman
                                          David Eiseman
15
                                      Attorneys for Defendants
16                                    HAMAMATSU CORPORATION,
                                      HAMAMATSU PHOTONICS K.K., and
17                                    PHOTONICS MANAGEMENT CORP.
18

19

20

21

22

23

24

25

26

27

28

                                           -3-                   Case No. 17-cv-03440-DMR
                            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
       Case 4:17-cv-03440-DMR Document 39 Filed 04/19/19 Page 4 of 5




 1                                  SIGNATURE ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I, David Eiseman, the ECF user whose ID and password

 3 are being used to file this STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL

 4 COMPLAINT, attest that the above-referenced signatories to this Stipulation have concurred in

 5 this filing.

 6

 7 Dated: April 19, 2019                         /s/ David Eiseman
                                                 David Eiseman
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-                   Case No. 17-cv-03440-DMR
                                   STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
      Case 4:17-cv-03440-DMR Document 39 Filed 04/19/19 Page 5 of 5




 1 PURSUANT TO THE STIPULATION, IT IS SO ORDERED

 2 This ______ date of _________________, 2019

 3

 4 _____________________________________________________

 5 The Honorable Donna M. Ryu

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -5-                   Case No. 17-cv-03440-DMR
                                STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
